Title: To James Madison from Henry Skipwith Sr., 10 April 1815
From: Skipwith, Henry Sr.
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Williamsburg April 10th. 1815
                    
                    Our common friend Judge Tucker, was taken suddenly this morning with something like a Cholic. He apprehends much danger, and seems to anticipate his dissolution, which God forbid! He prays to be presented to you,

and through me begs leave to recommend in case of his death his invaluable Son Henry to fill the Office he now holds under your appointment. He desires me to say he will vouch for his sons fidelity, honor & integrity. With great respect and consideration, I remain Sir! your very hble Servt
                    
                        
                            Henry Skipwith Senr
                        
                    
                